       UNITED STATES DISTRICT COURT
         EASTERN DISTRICT OF WISCONSIN

 ALAN M. BARTLETT,

                       Petitioner,
                                                Case No. 18-CV-1854-JPS
 v.

 PAUL PENZONE,
                                                         JUDGMENT
                       Respondent.


Decision by Court. This action came on for consideration before the Court
and a decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Magistrate Judge
William E. Duffin’s report and recommendation (Docket #5) be and the
same is hereby ADOPTED;

       IT IS FURTHER ORDERED AND ADJUDGED that Petitioner’s
petition for a writ pursuant to 28 U.S.C. § 1651 (Docket #1) be and the
same is hereby DENIED; and

      IT IS FURTHER ORDERED AND ADJUDGED that this action be
and the same is hereby DISMISSED with prejudice.

                                       APPROVED:




                                       J.P. Stadtmueller
                                       U.S. District Judge

                                        STEPHEN C. DRIES
                                        Clerk of Court
January 25, 2019                        s/ Jodi L. Malek
Date                                    By: Deputy Clerk
